Citation Nr: 1214014	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-38 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent evidence shows a relationship between the Veteran's currently diagnosed tinnitus and his military service.

2.  During the appeal period, the Veteran's PTSD has been manifested by depressed and anxious moods, and tearful recollections of past events, but not by more than mild social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an initial rating greater than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A September 2009 letter satisfied the duty to notify provisions, to include notifying him of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  VA PTSD and audiology examinations were conducted in January 2010, and the record does not reflect that either examination was inadequate for the purposes of adjudicating the Veteran's claims.  38 C.F.R. § 3.159(c) (4).  The VA PTSD examination report reflects that the Veteran's pre-military and post-military history was documented, occupational and social impairment considered, and a multi-axial diagnosis given with rationale.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA audiology examination conducted an audiometric evaluation, and considered the Veteran's reports of situations of greatest hearing difficulty, which included conversations at low volume or with his grandchildren, and in background noise.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection Claim

The Veteran seeks service connection for tinnitus.  His Department of Defense Form DD-214, Armed Forces of the United States Report of Transfer of Discharge, reflects approximately 23 months of active service.  It also reveals that on service separation in November 1971, his military occupational specialty (MOS) was as a medical assistant.  It is during this work as a medic, especially in loading and unloading other service members into loud helicopters, that he was exposed to loud noise which caused his tinnitus.  The Board finds the Veteran's statements, as well as those photos he submitted documenting those statements, both credible and consistent with his assigned MOS, as well as the documentation of his job responsibilities in his service treatment and service personnel records.  Exposure to acoustic trauma in service is conceded. 

The service treatment records, to include his service entrance and service separation examination reports, do not reflect objectively documented evidence of tinnitus during service or at service separation.  However, tinnitus means a noise in the ears, such as ringing, buzzing, roaring, or clicking; it is usually subjective in type.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed. 2003).  Indeed, tinnitus is a disorder uniquely ascertainable by the senses, and lay assertions as to its existence and duration are especially probative.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran has asserted during the course of his appeal that his tinnitus began in 1973, shortly after service, and has continued through the present time.  The Board finds that these statements are competent lay evidence.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The competent evidence of record also indicates that tinnitus was diagnosed at a September 2009 private audiology visit. 

Two opinions are of record as to whether the Veteran's tinnitus is related to his military service.  The January 2010 VA examiner concluded that the Veteran's tinnitus, because it was recurrent, and he only noticed it in quiet situations, should not be considered pathologic since occasional tinnitus occurs in the normal population without hearing loss.  Conversely, the Veteran's private audiologist noted in September 2009 that the Veteran's tinnitus was secondary to his in-service acoustic trauma, citing the lack of tinnitus prior to service, and acoustic trauma only in service, not afterwards.

The January 2010 VA examiner's opinion provides a rationale for the cited opinion.  However, the Veteran reported in his September 2010 substantive appeal that his tinnitus is constant, not recurrent, so it appears that the VA examiner's opinion may be based on a false factual predicate.  Thus, it must be afforded minimal probative weight.  Further, the private audiologist's opinion admits that he was not able to review the Veteran's claims file in forming an opinion.  However, the facts reported by the Veteran to that audiologist with respect to his tinnitus are consistent with those facts noted in the claims file, and as such, the private audiologist's opinion cannot be discarded for lack of claims file review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Especially probative in the Veteran's case is his lack of post-service noise exposure, and his arguments that he did not seek medical treatment after service for financial reasons, as noted in his April 2011 statement.

Ultimately, the competent lay and medical evidence of record shows a current diagnosis of tinnitus, that the Veteran was exposed to noise during service, and that tinnitus began shortly after service, with no post-service occupational or recreational noise exposure.  Resolving any doubt in the Veteran's favor, service connection for tinnitus is warranted. 

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for the Veteran's PTSD was granted in a March 2010 rating decision, and an initial 30 percent rating assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term such as in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record does not support greater than a 30 percent rating for PTSD.  The Veteran's depressed and anxious moods, and tearfulness over past events to include personal/marital troubles and in-service occurrences do not result in a level of social or occupational impairment as to warrant a 50 percent or higher rating.

The hallmark characteristics of the Veteran's PTSD are his depressed and anxious moods.  The Veteran was noted to be tearful in describing in-service events such as dealing with wounded and dead service members, especially when as a medic he was not able to save lives.  He also reported anxious behaviors such as not wanting to be in a crowd or large groups of people.  However, at the January 2010 VA examination, he denied experiencing panic attacks, and over the course of the appeal period, it appeared that his depressed moods were fewer and shorter, as he worked through counseling sessions to process his feelings about events in the military, and noted in private treatment records dated in late 2010 and early 2011 that he was able to enjoy holidays in a way he had not previously been able.

Further, several symptoms contemplated by the higher 50 percent rating were repeatedly and specifically denied by the Veteran and not found on clinical examination by the VA examiner or by the Veteran's private counselor.  Indeed, the record does not reflect that, during the appeal period, the Veteran experienced obsessive or compulsive behaviors, poor judgment, memory impairment beyond that typical for the Veteran's age, or more than an occasional impaired impulse control.  The private treatment records especially document the Veteran's impressive insight into his illness, and his engaging with the counselor to make progress in dealing with his symptoms, to the point where counseling was terminated in April 2011.

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); a GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Assigned GAF scores are not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).

The GAF scores assigned during this period are inconsistent, but the overall evidence reflects that the Veteran's assigned GAF score of 55 at the January 2010 VA examiner more closely contemplates his current clinical picture.  While during a private intake evaluation in September 2009, a GAF range of 38-42 was assigned, the evidence of record does not support such a score range.  Those scores suggest more than moderate social and occupational impairment, suicidal ideation, and uncontrolled anxiety, where the remainder of the report reflected a Veteran who had been married for more than 40 years, had a good relationship with his children, denied suicidal ideation and panic attacks, and was found to have normal speech and to be fully oriented at every evaluation.  

The Veteran's accounts of his early post-service life, to include significant alcoholism and his subjective reports of spousal abuse and discord, have been considered.  While taking these reports very seriously, as they are important in the history of the Veteran's PTSD, the occupational and social impairment the Veteran experienced in the 1970s is not pertinent to the issue on appeal; the focus in the current adjudication is on the level of disability during the appeal period, which began more than 30 years after the Veteran's separation from service.  His level of social and occupational impairment at present, when compared with the immediate post-service period, does not warrant greater than a 30 percent rating.  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of PTSD, but those symptoms are not present.  The diagnostic criteria also adequately describe the PTSD's severity and symptomatology over the appeal period, as higher evaluations exist within the rating criteria which contemplate a more serious level of social and occupational functioning not present in the Veteran.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

The evidence of record does not support a higher rating at any point during the appeal period.  See Hart, 21 Vet. App. at 507-08.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and the claim for a higher initial must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to an initial rating greater than 30 percent for PTSD is denied.


REMAND

The Veteran indicated at his September 2009 private audiology evaluation and January 2010 VA audiology examination that he had a hearing test in September 1973 while working for the Safeway Corporation, in which it was noted that he had bilateral hearing loss.  Especially because the record reflects that the Veteran had preexisting high-frequency hearing loss on service entrance in December 1969, and no true audiology testing was completed on service separation in November 1971 other than the so-called whisper test, an attempt should be made to obtain this record to determine if it may present a clearer picture of the Veteran's hearing acuity shortly after his service separation. 

Accordingly, the issue of entitlement to service connection for bilateral hearing loss is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide an authorization so that his 1973 hearing test provided by Safeway Corporation can be obtained.  After the Veteran's authorization is received, contact the Safeway corporate offices and ask that a copy of the Veteran's 1973 hearing test be obtained.  Associate a copy of the hearing test, or any other Safeway corporation response, with the claims file.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


